Citation Nr: 1607428	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  03-02 898A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for vertigo, to include a cerebellar gait.

2.  Entitlement to an effective date prior to January 1, 1993, for the grant of service connection for hypertensive cardiovascular disease with left ventricular hypertrophy and mitral regurgitation (cardiovascular disease).

3.  Entitlement to an effective date prior to September 22, 2006, for the grant of service connection for hypertension.

4.  Entitlement to an effective date prior to September 22, 2006, for the grant of service connection for sleep apnea.

5.  Entitlement to higher initial ratings for cardiovascular disease rated as 30 percent disabling from January 1, 1993, and 60 percent disabling from February 12, 2006.  

6.  Entitlement to an increased rating for lumbosacral myositis (low back disability), currently evaluated as 20 percent disabling.
7.  Entitlement to a higher initial rating for hypertension rated as 10 percent disabling.

8.  Entitlement to a higher initial rating for sleep apnea rated as 50 percent disabling.

9.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

10.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran retired from active service in December 1992 after over 21 years of service, including service in Vietnam and Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) from October 2002, October 2010, September 2011, and October 2013 rating decisions of regional offices (ROs) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal currently resides with the RO in San Juan, the Commonwealth of Puerto Rico.

Also on appeal is a February 2007 RO rating decision that granted a 20 percent rating for the service-connected lumbosacral myositis, effective September 22, 2006.

As to the claims for higher initial ratings for cardiovascular disease, this claim originally came before the Board on appeal from an October 2002 rating decision.  The October 2002 rating decision was subsequently appealed to the Board, which issued a decision in November 2004 denying an evaluation higher than 30 percent. 

The Veteran appealed the November 2004 Board decision to United States Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision and Judgment in September 2007, setting aside the Board's November 2004 denial of the claim.  The Court remanded the matter for additional development. 

Upon remand from the Court, the Board remanded the matter to the RO in October 2008 and again in September 2010 because additional evidentiary development was required.  Also in September 2010, the Board remanded the Veteran's claim for an increased rating for his low back disability for additional development.  

In January 2016, the Board received a Veterans Health Administration (VHA) opinion as to the claim of service connection for vertigo, to include a cerebellar gait.  The Board has not, as yet, provided the Veteran with notice of the VHA.  Nonetheless, the Board finds that it may adjudicate this claim without first waiting to provide this notice because, given the favorable decision below, the Veteran is not prejudiced by this lack of notice.  

Additional evidence has been added to the claims file since issuance of the most recent supplemental statement of the case and statement of the case.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in September 2015 the Veteran waived such review.  See 38 C.F.R. § 20.1304(c) (2014).  

The claims for earlier effective dates for the grants of service connection for hypertension and sleep apnea and the claims for higher ratings for cardiovascular disease, a low back disability, hypertension, sleep apnea, PTSD, and type II diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ. 


FINDINGS OF FACT

1.  The Veteran's vertigo, to include a cerebellar gait, is due to his service-connected type 2 diabetes mellitus. 

2.  The Veteran was granted service connection for cardiovascular disease effective January 1, 1993, which is the day following his December 31, 1992, separation from service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for vertigo, to include a cerebellar gait, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for an effective date earlier than January 1, 1993, for the grant of service connection for cardiovascular disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran and his ex-representative contend, in essence, that the appellant's current vertigo, to include a cerebellar gait, is due to the claimant's military service and/or his service-connected type II diabetes mellitus, lower extremity peripheral neuropathy, hearing loss, and/or tinnitus.

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to secondary service connection for vertigo, to include a cerebellar gait, under 38 C.F.R. § 3.310, the Veteran has been service-connected for type II diabetes mellitus since 2003 as well as for peripheral neuropathy of the lower extremities since 2007.  The post-service record also shows the Veteran has been diagnosed with vertigo and a cerebellar gait.  See, e.g., VA treatment record dated in January 2012, VA examination dated in April 2015, and VHA dated in January 2016; Also see Allen; McClain.  Furthermore, the January 2016 VHA included the opinions that the Veteran's ". . . gait dysfunction would be at least as likely as not be service connected in relation to diabetes mellitus type 2 peripheral neuropathy. . . [and] . . . [i]t is as likely as not that a gait dysfunction (sensory ataxia) could have been aggravated by a worsening of a peripheral neuropathy over time which would directly relate to worsening of diabetes mellitus type 2 which is described in the record over the time period involved."  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Therefore, based on the totality of the medical evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service connection for vertigo, to include a cerebellar gait.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Earlier Effective Date Claim

The Veteran seeks an earlier effective date for the grant of service connection for his cardiovascular disease because he had had it since before his December 1992 separation from service.

Initially, the Board finds that because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Next, the Board notes that the effective date of an evaluation and award of compensation based on an original claim or a claim based on presumptive service connection will be, inter alia, the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (ii).  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2). 

VA has promulgated special rules for the effective dates for the grant of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In this appeal, the Veteran separated from active duty on December 31, 1992.  Due the Court's holding in Nehmer, the September 2011 rating decision granted the Veteran service connection for cardiovascular disease effective the day after his separation from active duty - January 1, 1993.  Moreover, VA's laws and regulations do not allow for an effective date earlier than the day after a Veteran's separation from service even taking into account the United States Court of Appeals for the Federal Circuit's (Federal Circuit) holding in Nehmer.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  Therefore, the Board finds that the Veteran's claim for an effective date earlier than January 1, 1993, for the grant of service connection for cardiovascular disease is denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit) 


ORDER

Service connection for vertigo, to include a cerebellar gait, is granted.

An effective date earlier than January 1, 1993, for the grant of service connection for cardiovascular disease is denied.



REMAND

As to the claims for higher ratings for cardiovascular disease and a low back disability, the Board's September 2010 remand directed the AOJ to, among things, ". . . readjudicate the remanded claims in light of all pertinent evidence and legal authority . . . [and] . . . furnish to the Veteran . . . an appropriate Supplemental Statement of the Case (SSOC)."  However, the post-remand record does not show that the AOJ did either.  Therefore, the Board finds that another remand is required for the AOJ to carry out these actions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Also as to the claim for higher ratings for cardiovascular disease, the Board notes that claim has been pending since January 1993 and the regulations governing rating cardiovascular disorders were amended effective January 12, 1998, and again effective August 13, 1998, but only as to cold injuries.  See 38 C.F.R. § 4.104 (1997) (old criteria); 38 C.F.R. § 4.104 (1999) (new criteria).  Therefore, the Veteran's cardiovascular disease is ratable under the old criteria as well as the new criteria in accordance with the Federal Circuit's holding in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

However, the record does not show that the Veteran was provided with notice of the old rating criteria, was provided with a VA examination which provided needed medical evidence that allows the Board to rate his disability under the old criteria, or that the AOJ ever adjudicated his claim under the old criteria.  Therefore, the Board finds that a remand is also required to undertake these actions.  See 38 U.S.C.A. §§ 5103, 5103A(d) (West 2014); 38 C.F.R. §§ 19.29, 19.31 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bernard v. Brown, 4 Vet.App. 384, 393 (1993).

As to the claim for an increased rating for PTSD, the record does not show that the Veteran was afforded an examination in connection with his claim.  In fact, the record shows that the Veteran has not had a PTSD examination since August 2007.  Therefore, the Board finds that a remand to provide the Veteran with a needed VA examination is required.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim for an increased rating for type II diabetes mellitus, in the February 2014 notice of disagreement following the June 2013 VA examination the Veteran alleged, in substance, that his medical records would show his disability was worse than what was reported by his examiner because it requires the more frequent use of various medications.  However, the record does not contain any of the Veteran's post-January 2014 VA treatment records.  Therefore, the Board finds that a remand is required to obtain and associate with the claims file these outstanding VA treatment records and to thereafter provide the Veteran with a new VA examination that takes into account the information found in these records.  See 38 U.S.C.A. § 5103A(b), (d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). 

As to the claims for earlier effective dates for the grants of service connection for hypertension and sleep apnea and the claims for higher ratings for hypertension and sleep apnea, in October 2010 the Veteran's ex-representative filed a notice of disagreement with the October 2010 rating decision that granted service connection for hypertension and sleep apnea effective from September 22, 2006, as well as assigned the hypertension a 10 percent rating and the sleep apnea a 50 percent rating.  No further action was taken by the RO.  Therefore, the Board finds that these claims must be remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999). 

While the appeal is in remand status, the AOJ should give the Veteran an opportunity to support his claims with credible lay statements as well as obtain and associate with the claims file any other outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(b).

As to the claim for an increased rating for a low back disability, given the above development the Board also finds that while the appeal is in remand status the Veteran should be provided with a VA examination to ascertain the current severity of his disability.  See 38 U.S.C.A. § 5103A(d), Green. 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Associate with the claims file the Veteran's post-January 2014 treatment records from the San Juan VA Medical Center.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any post-service problems he has with his cardiovascular disease, a low back disability, PTSD, and type II diabetes mellitus, including with employment.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Provide the Veteran with notice of 38 C.F.R. § 4.104, Diagnostic Code 7007 (1997).

5.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the nature, extent, and severity of his cardiovascular disease.  The claims folder must be made available to and reviewed by the examiner.  

The examiner is to identify all cardiovascular pathology found to be present sufficient to rate the Veteran's disability under both 38 C.F.R. § 4.104, Diagnostic Code 7007 (1997) and 38 C.F.R. § 4.104, Diagnostic Code 7007 (2015) at all times since January 1, 1993.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

6.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the severity of his low back disability.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to identify all low back pathology found to be present.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide VA with the following information.  

I.  The examiner should conduct complete range of motion of the low back with specific findings as to flexion, extension, rotation, and side to side bending.  To the extent possible, the examiner must express any functional loss in terms of additional degrees of limited motion of the Veteran's low back, i.e., the extent of the Veteran's pain-free motion, to specifically include if his pain was not ameliorated by his medication regimen.  See Jones v. Shinseki, 26 Vet. App. 56, 61-63 (2012) (holding that the Board may not deny entitlement to an increased rating on the basis of relief provided by medication when those effects are specifically contemplated by the rating criteria).

ii.  In providing the requested opinions regarding the range of motion of the low back, the examiner must also comment on any reports of flare-ups to include describing, if possible, any additional degrees of limited motion of the low back during these flare-ups.

iii.  In addition, the examiner should state whether the low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

iv.  Further, the examiner should discuss whether the Veteran has any additional bowel or bladder problems related to his low back disability.

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

7.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the current nature, extent, and severity of his PTSD.  The claims file should be made available to and reviewed by the examiner.  Psychiatric testing should be conducted.  

The examiner should thereafter discuss the current severity of the Veteran's PTSD and the impact of all of his current symptoms on his social and occupational functioning. 

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

8.  After undertaking the above development to the extent possible, provide the Veteran with an examination to determine the current nature, extent, and severity of his type II diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  

The examiner should thereafter discuss the current severity of the Veteran's type II diabetes mellitus, including the severity of all residuals.  

A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.  

9.  As to the claims for earlier effective dates for the grants of service connection for hypertension and sleep apnea and the claims for higher ratings for hypertension and sleep apnea, issue the Veteran a SOC.  Thereafter return to the Board only those issues for which he files a timely Substantive Appeal.

10.  Then, after conducting any further development deemed warranted, adjudicate the claims for higher evaluations for cardiovascular disease, a low back disability, PTSD, and type II diabetes mellitus.  

As to the claims for higher evaluations for the cardiovascular disease such adjudication must consider both 38 C.F.R. § 4.104, Diagnostic Code 7007 (1997) and 38 C.F.R. § 4.104, Diagnostic Code 7007 (2015).  

If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the March 2010 SSOC as to the claims for increased ratings for the cardiovascular disease and a low back disability to include notice of 38 C.F.R. § 4.104, Diagnostic Code 7007 (1997) and 38 C.F.R. § 4.104, Diagnostic Code 7007 (2015) and since the June 2014 SOC as to the claims for increased ratings for PTSD and type II diabetes mellitus.  

The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


